 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC RICHARD ELESON,                                No. 2:18-cv-2834 MCE CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   /////

28   /////
                                                         1
 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989); Franklin, 745 F.2d at 1227.

15           In order to avoid dismissal for failure to state a claim a complaint must contain more than

16   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

17   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

18   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

20   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
21   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

22   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

23   at 678. When considering whether a complaint states a claim upon which relief can be granted,

24   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

25   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

26   U.S. 232, 236 (1974).
27   /////

28   /////
                                                        2
 1          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

 2   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The

 3   court will, however, grant leave to file an amended complaint.

 4          In his complaint, plaintiff asserts his not being permitted to purchase and possess a

 5   typewriter with memory capabilities violates his right to due process and equal protection of the

 6   law under the Fourteenth Amendment. Under the Fourteenth Amendment no person can be

 7   deprived of “life, liberty or property without due process of law” nor denied equal protection of

 8   the laws. Neither Fourteenth Amendment guarantee is compromised simply by denying a

 9   prisoner the ability to purchase and possess a typewriter with memory capabilities and plaintiff

10   fails to point to any additional facts suggesting a violation of the Fourteenth Amendment has

11   occurred. Plaintiff is informed that decisions by prison officials as to what property items an

12   inmate may possess will generally not implicate the Due Process Clause unless a prisoner has

13   been subjected to “atypical and significant hardship . . . in relation to the ordinary incidents of

14   prison life.” Sandin v. Connor, 515 U.S. 472, 484 (1995). The Equal Protection Clause generally

15   protects against unequal treatment as a result of intentional or purposeful discrimination.

16   Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997)

17          In his second claim, plaintiff takes issue with Sacramento County Superior Court Judge

18   Renee C. Day. Plaintiff is informed that the Supreme Court has held that judges acting within the

19   course and scope of their judicial duties are absolutely immune from liability for damages under §

20   1983. Pierson v. Ray, 386 U.S. 547 (1967). To the extent plaintiff is not happy with a ruling
21   made by Judge Day, his recourse would generally be through the California Court of Appeal.

22          More generally, plaintiff is informed that the court cannot refer to a prior pleading in order

23   to make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

24   complaint be complete in itself without reference to any prior pleading. This is because, as a

25   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

26   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
27   longer serves any function in the case. Therefore, in an amended complaint, as in an original

28   complaint, each claim and the involvement of each defendant must be sufficiently alleged.
                                                         3
 1           Finally, plaintiff asks that the court direct the Clerk of the Court to transfer exhibits filed

 2   by plaintiff in a habeas corpus case in this court to this case. At this point, transferring the

 3   exhibits to this case is not necessary. Plaintiff is free to refer to the documents filed in the other

 4   action if he chooses to, and, in the future, the court may take judicial notice of the documents, or

 5   transfer the documents to this action if there is ever good cause to do so.

 6           In accordance with the above, IT IS HEREBY ORDERED that:

 7           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 8           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 9   shall be collected and paid in accordance with this court’s order to the Director of the California

10   Department of Corrections and Rehabilitation filed concurrently herewith.

11           3. Plaintiff’s complaint is dismissed.

12           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

13   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

14   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

15   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

16   amended complaint in accordance with this order will result in a recommendation that this action

17   be dismissed.

18           5. Plaintiff’s motion for transfer of exhibits (ECF No. 8) is denied.

19   Dated: March 4, 2019
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24   1
     eles2834.14
25

26
27

28
                                                          4
